     Case 2:17-cv-00656-MMD-VCF Document 57 Filed 05/08/20 Page 1 of 1


1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     MONTE LEE BURCH,                                 Case No. 2:17-cv-00656-MMD-VCF

10                                Petitioner,                         ORDER
            v.
11
      RENEE BAKER, et al.,
12
                              Respondents.
13

14         Petitioner has filed an unopposed motion for extension of time (first request) (the

15   “Motion”) (ECF No. 56). He asks for additional time to file a declaration signed by

16   Petitioner himself in which he chooses to dismiss grounds five, eight, nine, and ten.

17   Although the Court already granted the Motion, the Court still wants a declaration signed

18   by Petitioner himself that this was, indeed, his choice. The Court finds good cause to

19   grant the Motion.

20         It is therefore ordered that Petitioner's unopposed motion for extension of time (first

21   request) (ECF No. 56) is granted. Petitioner will have up to and including June 5, 2020,

22   to file a declaration signed by Petitioner himself that states he chose to dismiss grounds

23   five, eight, nine, and ten of the Amended Petition (ECF No. 19).

24

25         DATED THIS 8th day of May 2020.

26

27                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
28
